20-35386-cgm   Doc 8-1   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   A Pg 1 of 4
20-35386-cgm   Doc 8-1   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   A Pg 2 of 4
20-35386-cgm   Doc 8-1   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   A Pg 3 of 4
20-35386-cgm   Doc 8-1   Filed 04/14/20 Entered 04/14/20 12:29:59   Exhibit Exhibit
                                   A Pg 4 of 4
